Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-18-00424-CR

                                    Mark Andrew MORGAN,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the County Court at Law No. 2, Guadalupe County, Texas
                                Trial Court No. CCL-17-0298
                           Honorable Frank Follis, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment of conviction
is AFFIRMED.

       SIGNED June 19, 2019.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice